
	

113 HR 1075 IH: To amend title 10, United States Code, to direct the Secretary of Defense to provide support for Boy Scout Jamborees.
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1075
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. McKinley (for
			 himself, Mr. Rahall, and
			 Mrs. Capito) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to direct the
		  Secretary of Defense to provide support for Boy Scout
		  Jamborees.
	
	
		1.Department of Defense support
			 for Boy Scout JamboreesSection 2554 of title 10, United States
			 Code, is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 is hereby authorized and inserting shall;
				(B)by striking
			 to lend to and inserting lend to; and
				(C)by striking
			 to the extent that such items are in stock and items or services are
			 available;
				(2)in subsection
			 (d)—
				(A)by striking
			 is hereby authorized and inserting shall;
				(B)by striking
			 to provide and inserting provide; and
				(C)in paragraph (2),
			 by striking the requirements of military operations and
			 inserting the national security of the United States; and
				(3)in subsection (g),
			 by striking may provide and inserting shall
			 provide.
			
